Case: 2:18-cv-01060-EAS-EPD Doc #: 124 Filed: 01/15/21 Page: 1 of 2 PAGEID #: 1363




                    IN TH E UNITED STATES DISTRICT COURT
                     FOR TH E SOUTH ERN DISTRICT OF OHIO
                               EASTERN DIVISIO N


 DEARREA KING,
                                                 Case No. 2:18-cv-1060
                Plaintiff,
                                                 Judge Edmund A. Sargus
         v.
                                                 Chief Magistrate Elizabeth Preston Deavers
 CITY OF COLUMBUS, et al.,
                                                     NOTICE OF WITHDRAWAL &
                                                      SUBSTITUTION OF TRIAL
                Defendants.
                                                             COUNSEL


       Pursuant to S.D. Ohio Civ. R. 83.4(c)(1), (3), Defendants hereby provide notice that

Assistant City Attorney Andrew D.M. Miller (0074515) is withdrawing from his representation of

Defendants in this matter. Assistant City Attorney Westley M. Phillips (0077728) will continue on

counsel for Defendants will replace Attorney Miller as Trial Counsel in this matter. On November

3, 2020, Attorney Miller was elected to be a judge on the Franklin County Court of Common Pleas,

General Division, and will take his seat on the bench on February 9, 2021. Thus, Attorney Miller

will soon be leaving the Columbus City Attorney's Office and will no longer be able to represent

Defendants as their attorney. As such, the withdrawing trial attorney is a governmental attorney

who will be undergoing a change in employment that will render him ineligible to continue

representing the City in this case.




                                              -1-
Case: 2:18-cv-01060-EAS-EPD Doc #: 124 Filed: 01/15/21 Page: 2 of 2 PAGEID #: 1364




                                                    Respectfully submitted,


                                                    /s/ Andrew D.M. Miller
                                                    Westley M. Phillips (0077728) – Trial
                                                    Andrew D.M. Miller (0074515)
                                                    CITY OF COLUMBUS, DEPARTMENT OF LAW
                                                    ZACH KLEIN, CITY ATTORNEY
                                                    77 N. Front Street, Columbus, Ohio 43215
                                                    (614) 645-7385 / (614) 645-6949 (fax)
                                                    wmphillips@columbus.gov
                                                    admmiller@columbus.gov

                                                    Attorneys for Defendants

                              CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2021, I electronically filed the foregoing with the

Clerk of this Court by using the Court’s CM/ECF System.


                                                    /s/ Andrew D.M. Miller
                                                    Andrew D.M. Miller (0074515)




                                              -2-
